UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q  QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2011 OR TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-25356 AZZURRA HOLDING CORPORATION (Exact name of Registrant as specified in its charter) DELAWARE 77-0289371 (State or other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 501 West Broadway, Suite 800 San Diego, California (Address of Principal Executive Offices) (Zip Code) (619) 795-1134 (Issuer’s telephone number) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non–accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b–2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non–Accelerated filer o Small reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act). Yesx No o As of May 11, 2011 there were 187,000 shares of the Registrant's common stock outstanding, par value $0.01 per share. Transitional Small Business Disclosure Format (Check one):Yes o No o AZZURRA HOLDING CORPORATION TABLE OF CONTENTS Page Number PART I. FINANCIAL STATEMENTS Item 1. Condensed Financial Statements (unaudited) 1 Condensed Balance Sheets as of March 31, 2011 and December 31, 2010 1 Condensed Statements of Operations for the three months ended March 31, 2011 and the three months ended March 31, 2010 2 Condensed Statements of Cash Flows for the three months ended March 31, 2011 and the three months ended March 31, 2010 3 Notes to Condensed Financial Statements 4 Item 2.Management's Discussion and Analysis 5 Item 3.Quantitative and Quantitative Disclosures About Market Risk 7 Item 4.Controls and Procedures 7 PART II. OTHER INFORMATION Item 1.Legal Proceedings 8 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3.Defaults Upon Senior Securities 8 Item 4.Submission of Matters to a Vote of Securities Holders 8 Item 5.Other Information 8 Item 6.Exhibits and Reports on Form 8-K 8 Signatures Certifications -i- Table of Contents PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS AZZURRA HOLDING CORPORATION AND SUBSIDIARIES CONDENSED BALANCE SHEETS (In thousands, except per share data) March 31, December 31, ASSETS (Unaudited) Current assets: Cash $ 28 $ 2 Total current assets and total assets $ 28 $ 2 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Notes payable $ 28 $ - Accounts payable and accrued liabilities 8 1 Total current liabilities and total liabilities 36 1 Stockholders' equity (deficit): Common stock, par value $0.01 per share; 250,000 sharesauthorized; 187,000 issued and outstanding 1 1 Additional paid-in capital Accumulated deficit ) Total stockholders' equity (deficit) 1 Total liabilities and stockholders' equity (deficit) $ 28 $ 2 The accompanying notes are an integral part of these condensed consolidated financial statements. -1- Table of Contents AZZURRA HOLDING CORPORATION AND SUBSIDIARIES CONDENSED STATEMENTS OF OPERATIONS (In thousands, except per share data) (UNAUDITED) For the Three Months Ended March 31, Sales $ - $ - Cost of sales - - Gross profit - - Operating expense: General and administrative 9 13 Total operating expenses 9 13 Loss from operations Other income, net - - Net income (loss) $ $ Basic and diluted net loss per common share $ $ Shares used in basic and diluted per share computation The accompanying notes are an integral part of these condensed consolidated financial statements. -2- Table of Contents AZZURRA HOLDING CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands, except per share data) (UNAUDITED) For the Three Months Ended March 31, Cash flows from operating activities: Net loss $ $ Changes in operating assets and liabilities: Current liabilities 7 7 Net cash used in operating activities Cash provided by financing activities Proceeds from shareholder loans 28 - Net cash provided by financing activities 28 - Net increase (decrease)in cash and cash equivalents 26 Cash and cash equivalents at beginning of the period 2 26 Cash and cash equivalents at end of the period $ 28 $ 20 The accompanying notes are an integral part of these condensed consolidated financial statements. -3- Table of Contents AZZURRA HOLDING CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED FINANCIAL STATEMENTS 1. BACKGROUND AND ORGANIZATION Azzurra Holding Corporation, formerly known as Wave Wireless Corporation (“Wave”), is a Delaware corporation.Wave became Azzurra Holding Corporation (the “Company”) subsequent to the consummation of the transactions contemplated by the Joint Plan of Reorganization, as amended, of Wave, pursuant to Chapter 11 of Title 11 of the United States Code, on June 28, 2007. The Company currently has no ongoing operations. The Board of Directors has determined to maintain the Company as a public shell corporation, which will seek suitable business combination opportunities.The Board believes that a business combination with an operating company has the potential to create greater value for the Company’s stockholders than a liquidation or similar distribution Bankruptcy Proceedings under Chapter 11 of the Bankruptcy Code and Reorganization On October 31, 2006 (“Petition Date”), the Company filed a voluntary petition for reorganization under Chapter 11 of the Code in the United States Bankruptcy Court for the District of Delaware (“Court”) (the “Bankruptcy Petition”). The Court confirmed a Joint Plan of Reorganization on June 14, 2007.Under the terms and conditions of the Joint Plan, as confirmed by the Court, holders of our equity interests as of the effective date of the Joint Plan, have terminated, and three preferred shareholders of the Company each acquired shares of common stock of the Company, under the terms of the Joint Plan. 2. BASIS OF PRESENTATION SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation Since July 2007, the Company has been a non-operating shell company and its business operations were limited to sustaining the public shell. Accounting Estimates In preparing the financial statements in conformity with accounting principles generally accepted in the United States of America, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of revenues and expense during the reporting period. Actual results could differ from those estimates. Consolidation The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary.All significant inter-company accounts and transactions have been eliminated. Interim Financial Statements The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) for interim financial information and with the instructions to Form 10-Q.Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation of the results of operations and for the periods presented have been included.Operating results for the three monthsended March 31, 2011 are not necessarily indicative of the results that may be expected for future periods or for the fiscal year.The balance sheet at December 31, 2010 has been derived from the audited financial statements at that date, but does not included all of the information and footnotes required by GAAP for complete financial statements. -4- Table of Contents You should read these condensed consolidated financial statements together with the historical consolidated financial statements for the Company for the years ended December 31, 2010 and 2009, included in our Annual Report on Form 10-K for the year ended December 31, 2010, filed with the Securities and Exchange Commission (“SEC”) on April 11, 2011 (the “Annual Report”). Going Concern The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern. The Company currently has no operations and intends to locate and combine with an existing, privately-held company that is profitable or which, in management's view, has growth potential, irrespective of the industry in which it is engaged.However, the Company does not intend to combine with a private company, which may be deemed to be an investment company subject to the Investment Company Act of 1940. A combination may be structured as a merger, consolidation, exchange of the Company's common stock for stock or assets or any other form which will result in the combined enterprises becoming a publicly-held corporation. Pending negotiation and consummation of a combination, the Company anticipates that it will have, aside from carrying on its search for a combination partner, no business activities, and, thus, will have no source of revenue.To continue as a going concern, pending consummation of a transaction, the Company intends to either seek additional equity or debt financing.No assurances can be given that such equity or debt financing will be available to the Company nor can there be any assurance that a combination transaction will be consummated.Should the Company need to incur any significant liabilities prior to a combination transaction, including those associated with the current minimal level of general and administrative expenses, it may not be able to satisfy those liabilities in the event it was unable to obtain additional equity or debt financing. 3.
